Citation Nr: 0505827	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for scoliosis 
of the lumbar area.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in March 2003, and a 
substantive appeal was received in April 2003.  The veteran 
testified at a Board hearing at the RO in June 2001.  The 
veteran testified at a Board videoconference in November 
2004.  

Also on appeal is the issue of entitlement to a program of 
vocational rehabilitation services under Chapter 31, Title 
38, United States Code.  Certain aspects of entitlement to 
that benefit may be impacted by the ultimate determinations 
made in connection with the increased rating issue.  
Therefore, the vocational rehabilitation issue is being 
deferred at this time and will be the subject of a future 
Board decision once actions directed by the following remand 
are accomplished.  

At the time of the November 2004 video conference, the 
veteran raised claims of entitlement to service connection 
for hypertension, a psychiatric disorder and impotence.  The 
issues are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming entitlement to an increased rating 
for scoliosis of the lumbar spine.  The disability is 
currently rated by the RO under the Diagnostic Codes 5299-
5295.  The Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on  
limitation or loss of motion, as well as other symptoms.  It 
does not appear that the veteran has not been provided with 
this new rating criteria, and review of the medical evidence 
also leads the Board to conclude that certain criteria set 
forth in the new rating codes may not have been reported by 
examiners to date. 

The veteran has also alleged in November 2002 that he 
currently experiences increased symptomalogy including muscle 
spasms as a result of the service-connected disability.  In 
May 2004, he reported that he had left disc herniation at L4-
5, unstable spondylolisthesis at L5-S1 and central disc 
herniation at L4-5.  He has also alleged that he now 
experiences intervertebral disc syndrome, all of which he is 
attributing to his service-connected disability.  The last VA 
examination was conducted in January 2002.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995). 

The Board further notes that the veteran is only service-
connected for scoliosis.  It is not apparent if the current 
symptomalogy the veteran is reporting including the alleged 
intervertebral disc syndrome, disc herniations and 
spondylolisthesis is due to the scoliosis of the spine.  The 
Board notes service connection for scoliosis of the spine was 
granted on the basis of aggravation of a pre-existing 
disability.  Review of the January 2002 rating decision 
reveals that the RO determined that certain low back 
disability was due to a post-service injury and was not 
associated with the service-connected disability.  An opinion 
is required to attempt to differentiate that current back 
symptomatology which is due to the service-connected 
disability and that due to a non-service-connected disorder 
as well as to determine whether there is any causal 
relationship (to include aggravation) between the service-
connected disability and any nonservice-connected low back 
disorder(s).

Accordingly, this matter is REMANDED for the following 
actions:   

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected scoliosis of the lumbar area.  
The claims folder should be made 
available to the examiner for review.  

     a)  All indicated tests and studies 
should be performed and all clinical and 
special test findings should be reported 
in detail to allow for evaluation under 
applicable VA rating criteria, to include 
changes in rating criteria for 
disabilities of the spine effective 
September 23, 2002, and September 26, 
2003.  

     b)  After reviewing the claims file 
and examining the veteran, the examiner 
should provide an opinion as to what 
symptomalogy the veteran currently 
experiences that is due to his service-
connected scoliosis of the lumbar area 
and what symptomalogy is due to other 
current low back disorder(s).  As to any 
low back disorder(s) other than scoliosis 
of the lumbar spine which are found to be 
present, the examiner should offer an 
opinion as to whether such other low back 
disorders were caused by, or have been 
aggravated by, the service-connected 
scoliosis.   

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The claim should be reviewed in 
light of both old and new rating criteria 
for disabilities of the spine.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (setting forth all 
changes in rating criteria effective 
September 23, 2002, and September 26, 
2003) and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



